 



Exhibit 10.U
Johnson Controls, Inc.
5757 North Green Bay Avenue
Post Office Box 591
Milwaukee, WI 53201-0591
Tel. 414-524-2233
Fax 414-524-3311
John M. Barth
Chairman and
Chief Executive Officer
Mr. Giovanni Fiori
Via Riaffrico, 38
51016 Montecatini Terme
(Pistoia) ITALY
(JOHNSON LOGO) [c08525c0852502.gif]
Dear John:
Please refer to the letter between you and Johnson Controls, Inc. dated
November 29, 2004 amending your Executive Employment Agreement. This is to
confirm that we have mutually agreed upon January 1, 2008, as your retirement
date for purposes of that letter.
To evidence your confirmation, please sign both copies of this letter and keep
on copy for your personal files.

                      GIOVANNI FIORI       JOHNSON CONTROLS, INC.    
 
                   
/s/
 
          By:   /s/
 
John M. Barth    
 
                   
Date: November 3, 2006
          Title:   Chairman & CEO    
 
                   
 
          Date:   November 6, 2006    

